DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 
Response to Amendment
The amendment filed on 02/18/2021 (hereinafter “amendment”) has been accepted and entered. Claims 8-16 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi US 5,062,537, herein after referred to as Hayashi.
Regarding claim 8 Hayashi discloses a capsule (7 base cap. Fig. 1) for fitting onto the bottom-side end of a substantially cylindrical vessel (1 bottle, Fig. 1), comprising:
a substantially cylindrical shell surface (8 cylindrical side wall, Figs. 1-4), 
an upper open end (seen above K, Fig. 1) 
a lower closed end (10 bottom wall, Fig. 1 closed to hold the substantially cylindrical vessel), which is essentially flat, (the closed end where the bottom rests and center portion are flat, thus the lower ends are essentially flat) and
a longitudinal axis extending between the upper open end and the lower closed end (axis going up and down)
wherein the substantially cylindrical the shell surface (8) and the lower closed end comprise a plastic film (Col. 1, lines 7-8),
wherein the substantially cylindrical shell surface (8), above the lower closed end (10), comprises at least one means for (12 supporting wall portion, Fig. 1) forming a free space, 
wherein the means for (12) forming a free space protrudes from the substantially cylindrical shell surface into the inner area (protrudes from the cylindrical shape formed by 11, which is a part of the shell surface 8 bottom into the inner area, Fig. 1) of the capsule, whereby a tapering of the internal cross-section of the capsule is achieved (tapering of internal cross section is seen in Fig. 1),  
wherein the means for (12) forming a free space is formed as a first crimp extending (crimp formed by the bend where 12 and 11 come together Figs. 1 and 2) at least over a part of the circumference of the substantially cylindrical shell surface and directed inwards in a radial direction of the capsule (the crimp is a bend in the shell surface that is hooked inwards and upwards towards the center of the capsule, Figs. 1 and 2), 
wherein the bottom of the substantially cylindrical vessel (1) abuts against the first crimp when fitting the capsule and which prevents the substantially cylindrical vessel from being inserted further into the capsule so that the free space remains underneath the substantially 
wherein the substantially cylindrical shell surface (8) comprises above the means for forming a free space (12) at least one second crimp, perpendicular to the longitudinal axis of the capsule and directed towards the interior of the capsule,  and/or at least one third bead parallel to the longitudinal axis of the capsule and directed towards the inside of the capsule (9 projected longitudinal ridges, they project inward from the sidewall parallel with the longitudinal axis, Figs. 1 and 4), for compensating tolerances of the vessel diameter of the substantially cylindrical vessel, and
wherein the substantially cylindrical shell surface (8) continues extending cylindrically below the means for forming a free space (the shell surface 8 extends downwardly below the lowest portion of the means for forming the free space 12 as can be seen in Figs. 1 and 5 and is cylindrically shaped, thus the shell surface continues extending cylindrically below the means for forming a free space).
Regarding claim 9 Hayashi discloses the capsule according to claim 8 and further discloses wherein the free space is filled with a gas or a damping material (water and 12' adhesive, Col. 4 lines 30-34, with air in the free space previously).
Regarding claim 10 Hayashi discloses the capsule according to claim 8 and further discloses wherein the substantially cylindrical shell surface and the lower end are produced from polyvinyl chloride (PVC) (Col. 1, lines 7-8).
Regarding claim 11 Hayashi discloses the capsule according to claim 8 and further discloses wherein the capsule (8), in a side area nearer the lower closed end (10), comprises a perforation (13 outlets, in the gap area between 11 and 8, Fig. 1) for venting the interior area of the capsule.
Regarding claim 12 Hayashi discloses the capsule according to claim 10 and further discloses wherein the free space is filled with a gas or a damping material (water and 12' adhesive, Col. 4 lines 30-34, with air in the free space previously).
Regarding claim 13 Hayashi discloses the capsule according to claim 12 and further discloses wherein the damping material comprises a resilient material that is suitable to dampen mechanical movements (water and 12' adhesive, Col. 4 lines 30-34, water is able to recoil into shape and will dampen mechanical movements).
Regarding claim 14 Hayashi discloses a substantially cylindrical vessel (1) with an opening at an upper vessel end (above the neck 6, Fig. 1) and a bottom (3, Fig. 1) at a lower vessel end, with the capsule (7) according to claim 8, wherein the capsule (7) is fitted onto the lower end of the substantially cylindrical vessel (Fig. 1).
Regarding claim 15 Hayashi discloses a substantially cylindrical vessel (1) with an opening at an upper vessel end (above the neck 6, Fig. 1) and a bottom (3, Fig. 1) at a lower vessel end, with the capsule (7) according to claim 8, wherein the substantially cylindrical vessel (1) is produced from glass or another material in which chemicals may be stored (Col. 1, lines 7-8).
Regarding claim 16 Hayashi discloses the substantially cylindrical vessel (1) with the capsule (7) according to claim 15, wherein the substantially cylindrical vessel (1) is integrally formed (blow molded as one piece, Col.1 lines 6-7).

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L KMET/Examiner, Art Unit 3735

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735